DETAILED ACTION
Claims 1-25 are pending in the instant application. The present application is being examined under the pre-AIA  first to invent provisions.

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-25 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:


automatically identifying the first hierarchy level action among the plurality of hierarchy level actions for the organization

first sub-entity action for a first sub-entity among a plurality of sub-entities within the hierarchy level of the organization

automatically identifying the first sub-entity action and including an action item execution tracking section

These steps are abstract in nature because they are directed towards commercial or legal interactions associated with the strategic interaction between various levels of a hierarchical organization. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:


automatically identifying the first hierarchy level action among the plurality of hierarchy level actions for the organization

first sub-entity action for a first sub-entity among a plurality of sub-entities within the hierarchy level of the organization

automatically identifying the first sub-entity action and including an action item execution tracking section

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating a business’ strategic planning. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract 
All the additional elements recited in claim 1 are:
An automated strategic planning method comprising, through a computer system and a strategic planning computer software program running on the computer system:

(A) providing an automated first user-interface computer page display requesting user identification on the first user-interface page

(B) providing a second user-interface computer page display

requesting user identification on the second user-interface page

(C) providing an automated project management user-interface computer display

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, Applicant’s disclosure at paragraphs 361-370 and figures 102. These additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. These further additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-25 are not patent eligible under the Alice/Mayo analysis. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muell, US 2006/0178920, in view of Bowen, US 2004/0260588.
As to claim 1, Muell teaches an automated strategic planning method comprising, with a computer system and strategic planning computer software program running on the computer system (paragraph 93):

(A) providing an automated first user-interface computer page display requesting user identification on the first user-interface page (paragraph 85, user interface for collecting strategy information) of a plurality of hierarchy level actions for an organization including a first hierarchy level action and a second hierarchy level action (paragraphs 28-32, where the first and second level actions are the levels of corporate strategy of Muell);

(B) providing a second automated user-interface page display (paragraph 85, user interface for collecting strategy information);
(1) automatically identifying the first hierarchy level action among the plurality of hierarchy level actions for the organization (paragraph 50 and figure 2C); and 
(2) requesting user identification on the second user-interface page (paragraph 85, user interface for collecting strategy information) of a first sub-entity action for a first sub-entity among a plurality of sub-entities within the hierarchy level of the organization (paragraphs 28-32); 

(C) providing an automated project management user-interface computer display (paragraph 85, user interface for collecting strategy information);
(1) automatically identifying the first sub-entity action (paragraph 50 and figure 2C); and 
(2) including an action item execution tracking section. (paragraphs 28-32, where [department member goal] is a [task] of Muell).

As to claim 2, Muell teaches the additional step of
(D) providing, in the second user-interface page display or a third automated user-interface page display (paragraph 85, user interface for collecting strategy information);
(1) automatic identification of the second hierarchical level action among the plurality of hierarchical level action  and the second department action item of said second department (paragraph 50 and figure 2C); and 
(2) a request for user identification of a second sub-entity action for a second sub-entity member among the plurality of entities within the organization (paragraphs 28-32, where [department member goal] is a [task] of Muell; and paragraph 14, which teaches multiple business units with an organization).

As to claim 3, Muell teaches wherein each of the automated first, second, and third user-interface page displays include a strategic plan development progress report (paragraphs 8 and 12).
As to claim 4, Muell teaches wherein the project management user-interface page displays include a strategic plan development progress report (paragraphs 8 and 12).
As to claim 5, Muell does not teach, but Bowen teaches the additional step of
(F) providing at least an automated financial assessment user-interface page display requesting identification of financial projections associated with developing at least a strategic plan portion (paragraphs 42-46).
Muell and Bowen are both directed to analogous art of business planning. Financial projections are a specific subset 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of financial projections for general costs. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).
As to claim 6, Muell teaches the additional step
(G) providing an automated learning user-interface page display (paragraph 85, user interface for collecting strategy information) requesting user identification of a learning goal associated with executing a strategic plan (paragraphs 59-60 and 64-65).
Muell and Bowen are both directed to analogous art of business planning. Learning goals are a specific subset of the goals taught by Muell. The teaching of Bowen concerning learning goals is a direct substitute for the general goals of Muell.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or 
Claims 7-10 recite elements substantially similar to those of claims 1-6 and are rejected under the same art and rationale.
Claims 11-12 recites elements substantially similar to those in claims 1-6 and are rejected under the same art and rationale.
As to claim 13, Muell teaches the additional step
(E) providing an automated learner (paragraph 85, user interface for collecting strategy information);
(1) automatically displaying user-provided operational strategic planning information (paragraph 85).
Muell does not teach, but Bowen teaches the additional step
(2) requesting user identification of a learning goal associated with executing a strategic plan (paragraphs 59-60 and 64-65).
Muell and Bowen are both directed to analogous art of business planning. Learning goals are a specific subset of the goals taught by Muell. The teaching of Bowen concerning learning goals is a direct substitute for the general goals of Muell.

As to claim 14, Muell does not teach, but Bowen teaches the additional step of
(D) providing at least an automated financial assessment user-interface page display requesting identification of financial projections associated with developing at least a strategic plan portion (paragraphs 42-46).
Muell and Bowen are both directed to analogous art of business planning. Financial projections are a specific subset of the costs taught by Muell. The teaching of Bowen concerning financial projections is a direct substitute for the costs of Muell.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of financial projections for general costs. Thus, the simple substitution of one known element for another 
As to claim 15 and 22, Muell does not teach, but Bowen teaches the additional step of 
(E) providing at least an automated financial assessment user-interface page display requesting identification of financial impact associated with executing at least strategic plan portion (paragraphs 42-46).
Muell and Bowen are both directed to analogous art of business planning. Financial projections are a specific subset of the costs taught by Muell. The teaching of Bowen concerning financial impact is a direct substitute for the costs of Muell.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of financial impact for general costs. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).
Claim 16, 18, 20, 23, and 25 recites elements substantially similar to those in claim 6 and is rejected under the same art and rationale.
As to claim 17, Muell does not teach, but Bowen teaches wherein the automated financial assessment user-interface page display provides access to a financial projection worksheet (paragraphs 42-46).
As to claim 16 and 19, Muell teaches the additional step of 
(F) automatically providing a report of all goals and action items entered during the automated strategic planning method (paragraphs 8 and 12).
Claim 21 and 24 recites elements substantially similar to those in claims 3 and 4 and is rejected under the same art and rationale.
Claim 22 recites elements substantially similar to those in claim 15 and is rejected under the same art and rationale.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623